Citation Nr: 0825119	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  04-28 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), that granted 
service connection and assigned a 10 percent initial 
disability rating for the veteran's PTSD, effective February 
24, 2003.  By a May 2004 rating decision, the RO increased 
the rating from 10 to 30 percent, effective February 24, 
2003.  By a May 2005 rating decision, the RO increased the 
veteran's, once again, but this time from 30 to 50 percent 
for PTSD, effective February 24, 2003.  


FINDING OF FACT

Since February 24, 2003, the effective date of service 
connection, the veteran's PTSD has been productive of no more 
than occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect, panic attacks more than once per week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for a rating higher than 50 percent for PTSD 
have not been met since February 24, 2003, the effective date 
of service connection.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, DC 9411 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The veteran's claim for an increased initial rating for PTSD 
arises from his disagreement with the initial evaluation 
assigned following the grant of service connection.  Once 
service connection is granted, the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Accordingly, the Board finds that VA satisfied its 
duties to notify the veteran in this case.

As to VA's duty to assist, VA afforded the veteran VA 
examinations in April 2003, February 2005, and May 2007.  The 
veteran has not indicated that he was seen regarding his PTSD 
by any provider or at any time other than the treatment 
reflected in the current medical records on file.  Therefore, 
the veteran's service treatment records and all identified 
and authorized post-service treatment records available and 
relevant to the issues on appeal have been requested or 
obtained.  Based upon the above, the Board finds that VA has 
satisfied its duty to assist and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R.   Part 4 (2007).  When 
rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  The Board 
will consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's PTSD has been rated as 50 percent disabling 
under DC 9411.  A 50 percent rating is assigned under DC 9411 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2007).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The veteran contends, in his Notice of Disagreement dated in 
January 2004 and Substantive Statement of Appeal dated in 
July 2004, that the symptomology related to his service-
connected PTSD is more severe than what is reflected in the 
report of VA examinations and warrants an increased initial 
disability rating in excess of 50 percent. 

Treatment records dated from January 2003 to November 2006 
show that veteran reported experiencing various PTSD 
symptoms, including hypervigilance, an exaggerated startle 
response, intrusive thoughts, flashbacks, sleep disturbance, 
nightmares, irritability, anxiousness, anger, isolation from 
others, and problems with concentration.  He denied 
experiencing auditory and visual hallucinations, and has 
denied experiencing current suicidal or homicidal ideations.  
Records indicate that the veteran consistently reported 
experiencing a great deal of stress and anger surrounding his 
service-connected disabilities and the claims process.  The 
veteran reported experiencing stress and sadness that he was 
getting to an age where a number of his peers had been 
experiencing significant health problems and have passed 
away.  The veteran also reported that he identified with the 
feelings of hopelessness and helplessness that surrounded the 
survivors of the recent tsunami.  These records also show 
that the veteran reported avoidant behavior such as limiting 
his exposure to television coverage of the war in Iraq.  
Finally, these records show that while the veteran has 
reported experiencing difficulty getting along with his wife, 
he is close to his children and his siblings.  Additionally, 
these records show that the veteran continues to be employed 
on a full-time basis.

The claims file includes a psychiatric evaluation dated in 
March 2003, conducted in conjunction with treatment at a 
veteran's center.  Report of the psychiatric evaluation 
revealed that the veteran reported that he was "just not the 
same" since Vietnam.  The veteran reported that he 
experienced sleep problems, nightmares, intrusive thoughts, 
rage and anger, flashbacks, emotional numbing, survivor's 
guilt, hyper-alertness, startled responses, irritability, 
avoidance of crowds, depression, and anxiety.  

With regard to his daily activities, the veteran reported 
that he could not finish a book or newspaper due to a lack of 
concentration.  

Information in relation to the veteran's occupational history 
was not provided, other than the notation that the veteran 
had a positive work history. 

With regard to his social history, the veteran reported that 
he avoided crowds and did not like to be around a lot of 
people.  He also reported that had a few friends, but that he 
had mostly acquaintances.  The veteran reported that he kept 
to himself and considered himself a loner. 

With regard to his habits, the veteran reported a past 
history of alcohol dependence and current use.  Information 
in relation to the veteran's legal history was not provided.

The examiner determined that the most appropriate diagnoses 
for the veteran were as follows:  PTSD, combat chronic; 
dysthymic disorder, late onset; sleep disorder secondary to 
PTSD; and rehabilitation of alcohol dependence or abuse.  
Based upon the above symptoms, a GAF score of 50 was assigned 
with the notation "combat memories and wounding".  

The veteran underwent VA psychiatric examinations in April 
2003, February 2005, and May 2007.  On VA examination in 
April 2003, the veteran reported experiencing difficulty 
sleeping secondary to combat-related nightmares.  He reported 
that he was often depressed.  He reported experiencing 
flashbacks, and that the thoughts of how he was treated upon 
his homecoming Vietnam made him feel bad.  

Mental status examination revealed clear speech, thought 
processes, thought content, behavior, and cognition.  His 
mood was noted to be down.  

Information in relation to the veteran's daily activities and 
social history was not provided, other than the notations 
that the veteran is a married male with three children and 
five grandchildren that live nearby. 

With regard to his occupational history, the veteran reported 
that he had been a tire salesman for most of his life and 
that he got along well with his co-workers and the public.  

With regard to his habits and legal history, the veteran 
reported a history of three arrests in the past, but no 
current legal trouble.  He stated that two arrests were for 
alcohol and one was for being present when his brother and a 
friend were shot and killed.  The veteran reported that he 
drank two beers each day after work.  He denied a drug use 
history.

The examiner determined that the most appropriate diagnosis 
for the veteran was PTSD.  Based upon the above symptoms, a 
GAF score of 58 was assigned.  

On VA examination in February 2005, the veteran reported 
experiencing difficulty sleeping secondary to combat-related 
nightmares and panic attacks.  He reported that he was often 
depressed, angry, anxious, bothered by worry, and shaky 
inside.  The veteran reported that he was easily startled and 
described hypervigilent behavior.  He reported experiencing 
intrusive memories and flashbacks.  The veteran reported that 
he avoids watching the news about Iraq.  He reported that he 
stayed away from crowds and didn't participate in any 
activities.
 
Mental status examination revealed adequate personal hygiene 
with a normal posture and gait.  Normal body movements and 
eye contact were indicated.  There were no signs of 
involuntary movements or specific mannerisms.  A restricted 
affect was noted.  His speech was noted to be normal in 
process without latency.  His thought processes were noted to 
be goal-directed.  There were no signs of hallucinations or 
delusions.  Testing revealed a slight impairment of his 
cognitive skills in attention and concentration.  Insight and 
judgment were found to be intact, as were short- and long-
term memory.  He denied experiencing suicidal or homicidal 
ideations.  

With regard to his daily activities, the veteran reported 
that he avoided watching the news about Iraq.  He reported 
that he stayed away from crowds and did not participate in 
any activities.

With regard to his occupational history, the veteran reported 
that he lost his temper easily at work.  

With regard to his social history, the veteran reported that 
he had been married to his wife since 1978 and that he has 
three daughters.  He reported that he had a stormy 
relationship with his wife, and that alcohol had been a 
problem in the past and occasionally still was a problem in 
his marriage.  He reported that he had imposed his need to 
isolate on his wife and that she had difficulty coping.  He 
reported that he did not have friends and did not like to go 
out.

With regard to his habits and legal history, the veteran 
reported a history of two arrests for driving under the 
influence after separation from military service.  He stated 
that he had been incarcerated in relation to these arrests.  
The veteran reported that he was also incarcerated for 
attempted murder in the past, but that the charges were 
dropped.  He reported that he drank two or three beers each 
night and more on the weekends.  He denied a drug use 
history.  The examiner determined that the most appropriate 
diagnosis for the veteran was PTSD.  Based upon the above 
symptoms, a GAF score of 55-60 was assigned.  

Finally, on VA examination in May 2007, the veteran reported 
experiencing difficulty sleeping secondary to combat-related 
nightmares.  He stated that he was prescribed sleeping 
medication but that he stopped taking it because of the side 
effects he experienced.  The veteran reported that he was 
easily startled and described hypervigilent behavior.  He 
reported experiencing intrusive memories and flashbacks.  He 
stated that he often felt that he was depressed, tired, 
anxious, irritable, and frequently angry.  He reported that 
he avoided social interaction as well as subjects related to 
war in general. 

Mental status examination revealed adequate personal hygiene, 
and normal body movements and eye contact.  There were no 
signs of involuntary movements or specific mannerisms.  A 
nervous mood with a restricted affect was noted.  His speech 
was noted to be normal in process without latency.  His 
thought processes were noted to be goal-directed.  There were 
no signs of hallucinations or delusions.  Testing revealed a 
slight impairment of his cognitive skills in immediate 
recall.  Cognitive skills, insight and judgment were found to 
be intact, as were short- and long-term memory.  He denied 
experiencing suicidal or homicidal ideations. 

With regard to his daily activities, the veteran reported 
avoidant symptoms of not watching movies or reading books 
about Vietnam.  He stated that his PTSD symptoms were 
aggravated by watching news about the war in Iraq.  He stated 
that he did not participate in any activities, and if he did, 
that he did not stay long.  

With regard to his occupational history, the veteran reported 
working hard but experiencing depression that made him less 
ambitious and motivated and unable to function properly.  He 
reported that he experienced anger with his co-workers but 
that he tried to have patience with customers.

With regard to his social history, the veteran reported that 
he had been married to his wife since 1978 and that he has 
three daughters.  He reported that his isolation at home has 
caused problems with his wife but that she sometimes 
understood his problems.  The veteran stated that he tried to 
isolate himself when he felt that it was appropriate. 

With regard to his habits and legal history, the veteran 
reported a history of two arrests for driving under the 
influence after separation from military service.  He 
reported that he drank three beers each day and more on the 
weekends.  He denied a tobacco or street drug use history.

The examiner determined that the most appropriate diagnosis 
for the veteran was PTSD.  Based upon the above symptoms, a 
GAF score of 55-60 was assigned.  

The April 2003, February 2005, and May 2007 VA examinations 
assigned GAF scores of 58, 55-60, and 55-60, respectively.  
Further, a VA mental health initial evaluation dated in April 
2005 assigned the veteran a GAF score of 65, and on 
psychiatric evaluation in March 2003 the veteran was assigned 
a GAF score of 50.  No other GAF scores are of record.  The 
GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See   38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, a GAF score of 41-50 generally reflects serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, of school functioning (e.g., no 
friends, unable to keep a job).  A GAF score 51-60 generally 
reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  A 
score of 61-70 generally reflects mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).

While the veteran has indicated that he is frequently 
irritable, angry, and anxious, and that he most often 
isolates himself, it appears that he does have significant 
social contacts, in the sense that he described a close 
relationship with his nuclear family and involvement in the 
lives of many members of his extended family.  While the 
veteran has indicated that his depression has made him 
unmotivated and less ambitious and that his feelings of 
irritability and problems with his boss and co-workers are 
indicative of a serious deficit in his occupational 
abilities, the veteran has had three long-term positions 
since his separation from military service, and he has been 
at his current place of employment for the past twelve years.  
Significantly, the veteran has been employed in the position 
of sales manager, clearly reflecting adequate occupational 
functioning.  While the veteran may experience exacerbations 
of his symptoms, his symptoms overall appear to be no more 
than moderately severe.  In any event, the emphasis in 
psychiatric ratings is not solely on social impairment, but 
rather includes an evaluation of how the mental disorder 
interferes with the ability to work.  38 C.F.R. § 4.126 
(2007).  Here, there is no indication that the veteran's 
psychiatric disability overall has interfered with his 
ability to work beyond that contemplated by the 50 percent 
rating criteria.  Additionally, there is no evidence of a 
disorder in thought process or content, or of psychotic 
symptoms.  These factors indicate that since February 24, 
2003, the effective date of service connection, the veteran 
has not been seriously occupationally and socially impaired.  
PTSD of a moderately severe disability warrants no more than 
a 50 percent disability rating.

Thus, the Board finds that the veteran's disability warrants 
no more than a 50 percent disability rating for PTSD, since 
February 24, 2003.  In the judgment of the Board, the 
evidence as a whole demonstrates considerable industrial and 
social impairment and occupational and social impairment with 
reduced reliability and productivity due to various symptoms, 
as required for a 50 percent rating.  With respect to whether 
his disability warrants more than a 50 percent disability 
rating, however, the Board finds that the preponderance of 
the evidence is against entering such a finding.  The 
veteran's PTSD alone during this period has not been shown to 
have severely impaired his ability to obtain or retain 
employment.  Nor has the veteran been shown to have 
deficiencies in most areas, or obsessional rituals which 
interfere with routine activities, speech that is 
intermittently illogical or obscure, near continuous panic or 
depression affecting his ability to function independently, 
or neglect of personal hygiene.  As such, the Board finds 
that an evaluation in excess of 50 percent is not warranted.  
While the veteran has considerable impairment in social 
functioning, the Board finds that the overall level of 
symptomatology does not more nearly approximate the criteria 
for a 70 percent rating.  The veteran still maintains some 
effective relationships and his disability is not productive 
of deficiencies in most areas (work, family relations, 
judgment, thinking, or mood).

As the preponderance of the evidence is against the claim for 
an increased initial rating, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no assertion or showing by the appellant that his 
service-connected disability has necessitated frequent 
periods of hospitalization.  While the appellant may assert 
that his disability has interfered with his employability, 
the evidence of record simply does not support a conclusion 
that any such impairment is beyond that already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  In the absence of the factors 
set forth above, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 50 percent for PTSD 
is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


